IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-16-00404-CV

          IN RE GUIDEONE MUTUAL INSURANCE COMPANY


                                Original Proceeding



                                       ORDER

      GuideOne Insurance Company’s petition for writ of mandamus was filed on

November 28, 2016.      The Court requests a response from the other parties to the

proceeding. See TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this

Court no later than 28 days from the date of this order.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed December 7, 2016